Name: 2007/453/EC: Commission Decision of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (notified under document number C(2007) 3114) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  health;  agricultural activity;  cooperation policy
 Date Published: 2007-06-30

 30.6.2007 EN Official Journal of the European Union L 172/84 COMMISSION DECISION of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (notified under document number C(2007) 3114) (Text with EEA relevance) (2007/453/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 5(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in animals. According to Article 1 of that Regulation it applies to the production and placing on the market of live animals and products of animal origin. For that purpose, the bovine spongiform encephalopathy (BSE) status of Member States or third countries or regions thereof (countries or regions) is to be determined by classification into one of three categories depending on the BSE risk as laid down in Article 5(1) of that Regulation. (2) The objective of categorising countries or regions according to their BSE risk is to establish trade rules for each BSE risk category in order to provide the necessary guarantees for protecting animal and public health. (3) Annex VIII to Regulation (EC) No 999/2001 sets out the rules for intra-Community trade and Annex IX to that Regulation sets out the rules relating to imports into the Community. They are based on the rules laid down in the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE). (4) The OIE plays a leading role in the categorisation of countries or regions according to their BSE risk. (5) During the OIE General Session in May 2007, a Resolution was adopted relating to the BSE status of different countries. Pending a final conclusion on the BSE risk status of the Member States and taking into account the harmonised stringent BSE protective measures applied within the Community, the Member States should be provisionally recognised as countries with a controlled BSE risk. (6) In addition, awaiting the final conclusion on the BSE risk status concerning Norway and Iceland and taking into account the results of the most recent risk assessments concerning those third countries, they should be provisionally recognised as countries with a controlled BSE risk. (7) Pursuant to Article 23 of Regulation (EC) No 999/2001, transitional measures were taken for a period ending on 1 July 2007. Those measures are to cease to apply immediately following the date of adoption of a decision on classification in accordance with Article 5 of that Regulation. A decision should therefore be taken to classify countries or regions according to their BSE risk before that date. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The BSE status of countries or regions according to their BSE risk is set out in the Annex. Article 2 This Decision shall apply from 1 July 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1923/2006 (OJ L 404, 30.12.2006, p. 1). ANNEX LIST OF COUNTRIES OR REGIONS A. Countries or regions with a negligible BSE risk  Argentina  Australia  New Zealand  Singapore  Uruguay B. Countries or regions with a controlled BSE risk Member States  Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden, the United Kingdom EFTA Countries  Iceland, Norway, Switzerland Third countries  Brazil  Canada  Chile  Taiwan  United States of America C. Countries or regions with undetermined BSE risk  Countries or regions not listed in points A or B of this Annex.